DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 & 17-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cambridge (U.S. Publication Number 2018/0022018) in view of Newcott et al. (U.S. Publication Number 2012/0264097).
Referring to claim 1, Cambridge discloses comprising a three-dimensional replica of a body part (paragraph 0031 & 0032), the three-dimensional replica comprising a mounting area in an altered, unfinished, or deformed portion of the replica, wherein the replica is configured for completion by attaching or forming a simulated anatomical component of the body part onto the mounting area (paragraph 0031 & 0032).  Cambridge does not disclose comprising a three-dimensional representation of a body part and a mechanism configured to attach the body part to an adjustable base, wherein the three-dimensional .  However, Newcott et al. teaches (an anatomical assembly 16 (three-dimensional replica) of a torso (body part), Figures 1-4 and paragraphs 0025-0028) and a mechanism configured to attach the body part to an adjustable base (Figs. 5-7 & 12), wherein the three-dimensional anatomical component is configured to be sized or shaped by the user to complete or reform the body, as disclosed by Newcott et al, incorporated into Cambridge  in order to have customized breast surgery which includes implant, placement and size.
Referring to claims 2 & 14, Cambridge discloses wherein the body part comprises a female torso (13).
Referring to claims 3 & 15 & 23, Cambridge discloses wherein the simulated anatomical component comprises a breast (paragraph 0029).
Referring to claims 4 & 22, Cambridge discloses wherein the simulated anatomical component is configured to be sculpted onto the mounting area (paragraph 0031 & 0032).
Referring to claims 5 & 19, Cambridge discloses wherein the simulated anatomical component comprises a polymer clay, a water-based clay, or an oil-based clay (paragraph 0032).
Referring to claim 6, Cambridge discloses wherein the mounting area is configured for removable attachment of the anatomical component (paragraph 0031 & 0032).
Referring to claims 7 & 16 & 26, Cambridge discloses wherein the three-dimensional replica comprises a removably securable cover (paragraph 0031 & 0032).
Referring to claim 8, Cambridge discloses wherein the removably securable cover comprises a plurality of layers representative of a plurality of tissue layers of the body part (paragraph 0031 & 0032).
Referring to claim 9, Cambridge discloses wherein the three-dimensional replica comprises a thermoplastic polymer (paragraph 0032). 
Referring to claim 10, Cambridge discloses wherein the thermoplastic polymer comprises acrylic, acrylonitrile butadiene styrene (ABS), polyamide, polycarbonate, polyester, polyethylene, polypropylene, polystyrene, polyurethane, or derivatives or combinations thereof (paragraph 0032).
Referring to claim 11, See claims 1 & 2 & 3 above. 
Referring to claim 12, Cambridge discloses comprising: an adjustable base (Fig. 3B); a three-dimensional replica of the body part for coupling to the adjustable base, the three-dimensional replica comprising a mounting area (paragraph 0031 & 0032); and one or more materials configured to simulate an anatomical component of the body part (paragraph 0031 & 0032).
Referring to claim 13, Cambridge discloses wherein the mounting area is disposed within an altered, unfinished, or deformed area of the three-dimensional replica (paragraphs 0031 & 0032).
Referring to claim 17, Cambridge discloses wherein the removably securable cover comprises a plurality of layers representative of a plurality of tissue layers of the body part.
Referring to claim 18, Cambridge discloses wherein the one or more materials is configured to be sculpted onto the mounting area.
Referring to claim 20, Cambridge discloses wherein the adjustable base comprises a ratcheting mechanism for altering the angle of the adjustable base with respect to a working surface (Fig. 3B).
Referring to claim 21, See clam 1 above.
Referring to claim 24, Cambridge discloses wherein sculpting comprises creating symmetry between the first sculpted simulated breast and a corresponding breast on the three-dimensional replica (paragraph 0029).
Referring to claim 25, Cambridge discloses wherein creating symmetry comprises sculpting the first simulated breast to have a similar size, shape, or position on the replica as the corresponding breast on the replica, or a combination thereof (paragraph 0029).
Referring to claim 27, Cambridge discloses wherein the removably securable cover comprises a plurality of layers representative of a plurality of tissue layers of the body part (paragraph 0031 & 0032).
Referring to claim 28, Cambridge discloses further comprising placing an implant between two layers of the plurality of layers (Fig. 3B).
Referring to claim 29, Cambridge discloses further comprising interchanging the first simulated anatomical component with a second simulated anatomical component having a different size, a different shape, or a combination thereof (paragraph 0029).
Referring to claim 31, Cambridge, as modified by Newcott et al., teaches wherein the adjustable base is configured for attachment to a working surface, the working surface comprising a bench, a table, or a counter-top (Figs. 5 & 12: other solid surface).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715